318 S.W.3d 785 (2010)
Peter MANYOTHWANE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71474.
Missouri Court of Appeals, Western District.
August 31, 2010.
Ruth Sanders, for Appellant.
James B. Farnworth, for Respondent.
*786 Before Division Two: JOSEPH M. ELLIS, Presiding Judge, ALOK AHUJA, Judge and KAREN KING MITCHELL, Judge.

ORDER
PER CURIAM:
Peter Manyothwane appeals from the denial of his Rule 24.035 motion for post-conviction relief after waiving his right to an evidentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).